In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2417 
CYNTHIA ARCHER, 
                                                  Plaintiff‐Appellant, 

                                  v. 

JOHN T. CHISHOLM, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 2:15‐cv‐00922‐LA — Lynn Adelman, Judge. 
                     ____________________ 

    ARGUED JANUARY 6, 2017 — DECIDED AUGUST 29, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and BAUER and ROVNER, Circuit 
Judges. 
    WOOD,  Chief  Judge.  While  Governor  Scott  Walker  was 
leading  the  charge  for  controversial  changes  to  Wisconsin’s 
public union laws, plaintiff‐appellant Cynthia Archer was at 
his side, drafting the law and advocating for its passage. At 
the  same  time,  the  Milwaukee  County  State’s  Attorney’s 
Office  was  investigating  allegations  of  misconduct  against 
Archer  and  several  of  the  governor’s  close  associates,  using 
2                                                      No. 16‐2417 

Wisconsin’s  unique  “John  Doe”  procedure.  Archer  sees  a 
connection  between  the  legislative  campaign  and  the  John 
Doe investigation. She alleges that she was targeted because 
of her work on the union bill and her affiliation with Governor 
Walker.  Although  Archer  was  never  charged  with 
wrongdoing,  she  filed  this  section  1983  action  against  three 
prosecutors and three members of the investigative team. The 
district court dismissed the case on the basis of immunity. We 
affirm. 
                                 I 
    As Archer tells it (and that is the perspective we adopt at 
this stage), this case is about a top Republican policy staffer 
who  was  dragged  unfairly  into  a  criminal  investigation  by 
members of a rabidly political prosecutor’s office. The story 
begins  in  2006,  when  Archer  joined  Milwaukee  County 
Executive  Scott  Walker’s  administration  as  the  budget 
director  for  the  Department  of  Administrative  Services. 
Archer was no government neophyte; she had served before, 
usually  in  Republican  administrations.  Two  years  later, 
Walker  promoted  Archer  to  Director  of  Administrative 
Services.  There  she  played  a  key  role  in  developing  and 
implementing Walker’s policies. She was well suited for the 
work,  thanks  to  her  master’s  degree  in  public  policy  and 
administration  and  her  policy  experience.  Walker,  a 
Republican, launched his bid for governor in April 2009. 
   In May 2010, with the gubernatorial campaign underway, 
Milwaukee County  District Attorney John Chisholm’s  office 
began investigating activities in Walker’s Milwaukee County 
Executive’s office. The impetus for the investigation was a re‐
port from Thomas Nardelli, Walker’s chief of staff, concerning 
some  money  that  the  county  had  given  to  a  non‐profit  and 
No. 16‐2417                                                           3

that  had  since  vanished.  Nardelli  had  reported  the  missing 
money  to  David  Budde,  an  investigator  in  the  Milwaukee 
D.A.’s  office  (and  a  defendant‐appellee  here),  back  in 
April 2009. His report stated that the county had asked the re‐
cipient charity to document how the money was spent, but it 
failed to submit a satisfactory accounting. Nardelli identified 
the charity’s treasurer, Kevin Kavanaugh, as the likely thief. 
    To  get  the  investigation  started,  Assistant  D.A. 
Bruce Landgraf  asked  a  state  judge  to  open  a  “John  Doe” 
investigation  into  the  missing  charity  funds,  although  the 
purpose of his investigation was not limited to that topic. A 
“John Doe”  is  a  unique  Wisconsin  device  that  permits  the 
prosecutor, under the supervision and direction of a judge, to 
conduct a secret investigation. Wis. Stat. § 968.26; State ex rel. 
Two  Unnamed  Petitioners  v.  Peterson,  866  N.W.2d  165,  197–99 
(Wis.  2015).  After  the  proceeding  is  opened,  the  John  Doe 
judge  may  issue  subpoenas  and  examine  witnesses.  State  v. 
Doe,  254  N.W.2d  210,  211  n.1  (Wis.  1977).  The  Wisconsin 
Supreme Court believes that, if conducted appropriately, the 
John Doe process “provides much greater protections to the 
target of an investigation” than other types of investigations, 
because  the  supervising  judge  acts  as  a  check  on  the 
prosecutor. Two Unnamed Petitioners, 866 N.W.2d at 198. In this 
case,  the  petition  for  the  John  Doe  investigation  said  that  it 
was  “reasonable  to  expect”  that  county  officials,  including 
those from the county executive’s office, would be witnesses. 
    The  John  Doe investigation  expanded several  times as it 
uncovered  evidence  of  wrongdoing,  including  illegal  cam‐
paign fundraising and anomalies in the bidding process for 
two county projects (a 2009 housekeeping contract and a 2010 
lease for agency space at a building known as Reuss Plaza). 
4                                                      No. 16‐2417 

The bidding investigation was exploring whether county of‐
ficials were giving companies associated with Walker’s cam‐
paign  treasurer,  John  Hiller,  an  improper  advantage.  Along 
the way, D.A. Chisholm’s office learned that Archer had com‐
municated with members of Walker’s inner circle, including 
Hiller, about bid proposals. In  December 2010, after Walker 
was elected governor but before he had taken office, the de‐
fendants searched Archer’s county office pursuant to a search 
warrant. 
   By that point, Archer had left her position with the county. 
Walker had invited her to join his transition team and had ap‐
pointed her Deputy Secretary of Administration. The deputy 
secretary  job  was  a  high‐ranking  political  position;  its  head 
drafted policy and oversaw state departments. Walker hired 
Archer because of her experience working on his policies in 
the county office. 
    Soon after Walker became governor, he began advocating 
for  legislation  that  would  significantly  weaken  bargaining 
rights  for  public  sector  unions.  He  announced  a  legislative 
proposal  in  February  2010.  Public  protests  and  national 
headlines followed. At the same time, Archer was playing a 
lead role crafting legislation. This sort of policy work was not 
inherent in her position as deputy secretary, but she took the 
initiative  to  participate  in  the  drafting  and  implementation 
process  of  what  became  known  as  Act 10.  She  advised  the 
governor  and  other  members  of  the  staff  about  the  bill  and 
became  a  self‐described  point  person  for  fielding  questions 
from lawmakers and other officials. The law passed in early 
March.  Recall  campaigns  targeting  some  lawmakers  and 
Governor Walker followed. 
No. 16‐2417                                                          5

    While the State Capitol was focused on the public union 
legislation, the John Doe investigation rolled on. By this time, 
Archer  says,  the  Milwaukee  County  D.A.’s  Office  had 
“bec[o]me a hotbed of pro‐union, anti‐Act 10, and anti‐Walker 
activity.”  D.A.  Chisholm  had  been  a  vigorous  opponent  of 
Walker for years, ever since Walker’s stint as county executive. 
(The  Milwaukee  District  Attorney  is  an  elected  office,  and 
Chisholm  had  run  as  a  Democrat.)  Archer  asserted 
that Chisholm  had  promoted  Landgraf  and  David  Robles, 
assistant  district  attorneys,  “at  least  in  part”  because  they 
shared  Chisholm’s  political  views;  she  makes  the  same 
claim for  the  three  detective  defendants—David  Budde, 
Robert Stelter, and Aaron Weiss. 
     The John Doe investigation, Archer alleges, was a veiled 
attempt by the defendants to stop Walker and harass his al‐
lies.  (Although  she  claims  that  D.A.  Chisholm’s  office  had 
conducted “a continuous campaign of harassment and intim‐
idation”  against  Walker’s  allies  since  at  least  May  2010,  she 
alleges  facts  concerning  only  the  defendants’  opposition  to 
Act 10.) All six defendants worked on the John Doe investiga‐
tion in some capacity. And although the John Doe proceeding 
was being conducted under the judge’s secrecy order, word of 
it seeped out to the news media. Archer believes that this, too, 
was the work of the defendants, who leaked information in 
order to sully Archer’s reputation. 
    The  efforts  to  stop  Act  10  failed,  and  it  became  law  on 
March 11, 2011. Six months later, the defendants sought and 
received  from  the  John  Doe  judge  a  search  warrant  for 
Archer’s home in Madison. The application was supported by 
a 33‐page affidavit from investigator Stelter. As relevant here, 
the affidavit described the investigation and the facts Stelter 
6                                                          No. 16‐2417 

believed gave rise to probable cause that Archer and others 
had  violated  a  handful  of  laws,  including  the  state’s  statute 
addressing  misconduct  in  public  office,  an  ethics  code,  and 
the prohibition against solicitation. It also listed the Wisconsin 
statute under which aiders, abetters, and co‐conspirators are 
treated as principals. Stelter added that Archer had sent notes 
regarding  a  contract  from  her  personal  e‐mail  account  and 
had  communicated  with  other  Walker  allies  about  the  pro‐
jects.  The  affidavit  identified,  as  materials  to  be  seized,  “all 
documents,  e‐mails,  records,  correspondence,  and  infor‐
mation”  relating  to  the  Reuss  Plaza  and  housekeeping  con‐
tracts, as well as “any computer or electronic communication 
device of Archer related to the above including a search of the 
documents within said computer or device.” 
   The  John  Doe  judge  authorized  the  search  warrant  on 
September 13, 2011, and the D.A.’s office executed it early the 
next  day.  It  was  so  early,  in  fact,  that  Archer  was  sleeping 
when  officers  arrived.  Their  tactics  were  rough;  they 
“thunderous[ly] hammered on her front door” and shouted 
that she had to open it or they would break it down. Archer 
saw  a  battering  ram  on  her  lawn.  Panicked,  she  ran 
downstairs  and  quickly  got  dressed  in  the  officers’  line  of 
sight.  When  she  opened  the  door,  the  officers  entered  with 
their  guns  drawn  and  proceeded  to  search  every  nook  and 
cranny. Just after the search began, Archer noticed a reporter 
standing on  the sidewalk outside  her home; other  reporters 
showed up later. The search was widely reported. 
    The  search  lasted  several  hours.  During  this  time,  the 
officers prohibited Archer and  her partner from leaving the 
house,  even  though  her  partner  needed  to  get  to  work. 
Detective  Weiss  attended  and  supervised  the  operation.  He 
No. 16‐2417                                                        7

allegedly  told  Archer  that  the  investigation  was  “politically 
charged”  and  “touched  a  lot  of  people.”  Officers  seized 
Archer’s  computer  and  cell  phone;  when  Archer  asked  to 
copy  her  brother’s  phone  number  from  her  cell  phone 
contacts list, the officers refused. 
    After the search, Archer was interviewed several times, in‐
cluding by Stelter and Budde, as part of the John Doe investi‐
gation.  She  was  granted  immunity,  however,  and  she  never 
was charged with any crimes. But at least four people were 
convicted  as  a  result  of  the  investigation,  including  some 
members of Walker’s staff who had violated state campaign 
finance and fundraising laws. Walker’s former deputy chief of 
staff, Tim Russell, pleaded guilty to stealing from the charity, 
and Kavanaugh, the charity’s treasurer, was convicted of fel‐
ony theft. 
    Those  convictions  did  not  exhaust  the  investigation. 
Along the way, the D.A.’s office unearthed evidence suggest‐
ing  unlawful  coordination  during  the  recall  effort  between 
Walker’s gubernatorial campaign committee and “independ‐
ent”  political  groups,  including  the  Wisconsin  Club  for 
Growth.  Based  on  this  evidence,  Chisholm’s  office  sought 
from  a  Wisconsin  judge,  and  was  granted,  the  authority  to 
begin  a  second  John  Doe  investigation  (“John  Doe  II”).  The 
second investigation did not concern Archer, but it is relevant 
to a document preservation issue in this case. 
   John Doe II led to people outside Milwaukee County; they 
were  beyond  the  reach  of  the  John  Doe  II  judge. 
D.A. Chisholm  therefore  asked  Wisconsin’s  Attorney 
General,  J.B.  Van  Hollen,  to  take  over  the  entire  matter. 
Van Hollen  (a  Republican)  declined  to  do  so  because  of 
possible  conflicts,  but  he  recommended  that  the  state 
8                                                        No. 16‐2417 

Government Accountability Board—the nonpartisan body in 
charge  of  state  elections—take  charge.  It  did  so.  A  former 
Republican  legislator  on  the  Board  later  observed  that  the 
Board had been presented with “credible, hard evidence” of 
a violation of the law. In addition, the district attorneys for the 
other  counties  in  which  targets  of  the  investigation  resided 
also  became  involved.  Eventually  the  John  Doe  II  judge 
appointed a special prosecutor to run the operation. 
    Targets  of  John  Doe  II,  including  the  director  of  the 
Wisconsin Club for Growth, brought various lawsuits to try 
to  shut  it  down.  The  one  that  matters  for  our  purposes 
resulted  in  the  Wisconsin  Supreme  Court’s  decision  in  Two 
Unnamed  Petitioners,  866  N.W.2d  165  (Wis.  2015).  There,  the 
court  held  that  the  First  Amendment  prohibited  the 
enforcement  of  Wisconsin’s  anti‐coordination  laws  against 
entities such as the Wisconsin Club for Growth. The decision 
expressly ended John Doe II for the reason that “the special 
prosecutor’s legal  theory is unsupported  in either  reason  or 
law.” Id. at 179. It ordered the return of all seized items, and 
the  destruction  of  “all  copies  of  information  and  other 
materials”  obtained.  Id.  But  on  December  2,  2015,  the  court 
modified  its  “destroy”  directive,  ordering  instead  that  all 
records  from  John  Doe  II—including  records  from  the  first 
investigation that were used in the second investigation—be 
filed with the supreme court clerk; all other copies were to be 
destroyed.  State  ex  rel.  Three  Unnamed  Petitioners  v.  Peterson, 
875 N.W.2d 49, 59–60 (Wis. 2015). The court reasoned that this 
was  necessary  to  “ensure  that  the  prosecution  team  would 
comply  with  the  court’s  order”  to  stop  the  John  Doe  II 
investigation. Id. at 58. This meant that the records would be 
available  in  the  event  the  investigation  ever  was  allowed  to 
proceed, and that they “could also potentially be available for 
No. 16‐2417                                                         9

use in related civil proceedings,” if the request and use was 
“proper  under  the  circumstances.”  Id.  at  61.  It  did  not 
elaborate further. 
     On July 1, 2015, while the John Doe cases were still before 
the  Wisconsin  Supreme  Court, Archer  filed  the  present  suit 
against  three  prosecutors  (Chisholm,  Robles,  and  Landgraf, 
whom  we  call  the  Prosecutors),  and  three  investigators 
(Stelter, Budde, and Weiss, whom we call the Investigators), 
in  their  personal  capacities,  under  42  U.S.C.  § 1983.  She  al‐
leged  five  constitutional  violations:  (1)  retaliatory  investiga‐
tion,  in  violation  of  the  First  Amendment;  (2)  unreasonable 
search  and  seizure,  in  violation  of  the  Fourth  Amendment; 
(3) retaliatory  arrest,  in  violation  of  the  First  Amendment; 
(4) false  arrest  in  violation  of  the  Fourth  Amendment;  and 
(5) conspiracy to violate civil rights. These actions, Archer ar‐
gued, caused her great emotional distress, ranging from post‐
traumatic  stress  disorder  to  depression  and  anxiety,  and 
prompted her to resign from her deputy secretary job in the 
Walker administration. The investigation  left her  reputation 
in tatters, both personally and professionally, and made her 
the target of public harassment. 
    In response, the Prosecutors filed a motion to dismiss pur‐
suant to Federal Rule of Civil Procedure 12(b)(6) and a motion 
for judgment on the pleadings pursuant to Rule 12(c), invok‐
ing absolute immunity and qualified immunity. The Investi‐
gators  sought  judgment  on  the  pleadings  on  qualified  im‐
munity grounds. The six collectively asked the district court 
to allow them to file John Doe records with that court, so that 
the documents would be available even if the Wisconsin Su‐
preme Court denied a request to allow their use for the section 
1983 action. 
10                                                         No. 16‐2417 

     The  district  court  decided  all  issues  in  favor  of  the 
defendants.  It  granted  the  Prosecutors’  motion  to  dismiss, 
reasoning  that  they  were  absolutely  immune  for  all  their 
activities  done  pursuant  to  the  John  Doe  investigation.  It 
granted  the  Investigators’  motion  for  judgment  on  the 
pleadings on qualified immunity grounds and noted that the 
Prosecutors also were entitled to qualified immunity. Finally, 
it  granted  the  defendants’  motion  to  preserve  evidence  by 
permitting them to file with the Clerk of the Eastern District 
of Wisconsin sealed copies of all the materials they had to file 
with the Wisconsin Supreme Court. 
    Before us now is Archer’s attempt to revive all of her sec‐
tion 1983 claims and to overturn the district court’s preserva‐
tion order. 
                                   II 
    We consider de novo the district court’s ruling on qualified 
immunity in response to a motion to dismiss. Ewell v. Toney, 
853 F.3d 911, 918–19 (7th Cir. 2017). Motions under Rule 12(c) 
for judgment on the pleadings also receive a fresh look in this 
court. Matrix IV, Inc. v. Am. Nat’l Bank & Trust Co. of Chicago, 
649 F.3d 539, 547 (7th Cir. 2011). We read the complaint in the 
light most favorable to Archer, the non‐movant, accepting all 
of her well‐pleaded facts as true and drawing all reasonable 
inferences in her favor. Burke v. 401 N. Wabash Venture, LLC, 
714  F.3d  501,  504  (7th  Cir.  2013).  To  pass  muster,  Archer’s 
complaint must “state a claim to relief that is plausible on its 
face.”  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007).  A 
claim has the requisite plausibility “when the plaintiff pleads 
factual content that allows the court to draw the reasonable 
No. 16‐2417                                                        11

inference  that  the  defendant  is  liable  for  the  misconduct 
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 
                                  A 
    Archer  asks  us  to  hold  that  absolute  immunity  does  not 
protect the Prosecutors in this case because they were acting 
as investigators—not prosecutors—at all times relevant to her 
claims.  The  district  court  was  not  persuaded  by  this  argu‐
ment; it placed great weight on the fact that their actions were 
taken  as  part  of  the  John  Doe  proceeding.  That  meant  that 
some,  if  not  all,  of  the  Prosecutors’  actions  were  conducted 
under the direct supervision and approval of a judge. As for 
the execution of the warrant, the district court found disposi‐
tive  the  fact  that  Archer  had  not  alleged  the  necessary  per‐
sonal  involvement.  The  former  issue  is  the  critical  one: 
whether the Prosecutors are entitled to absolute immunity for 
their investigation of Archer because it was done pursuant to 
the John Doe process. 
    Prosecutors  are  absolutely  immune  for  actions  they 
undertake  in  their  capacities  as  prosecutors,  even  including 
malicious prosecution unsupported by probable cause. Imbler 
v. Pachtman, 424 U.S. 409, 427 (1976). But absolute immunity 
does  not  shield  them  from  liability  for  actions  that  are  not 
“intimately associated with the judicial phase of the criminal 
process,”  nor  does  it  apply  when  they  are  performing  non‐
prosecutorial  actions,  such  as  administrative  and 
investigatory activities. Imbler, 424 U.S. at 430; see Buckley v. 
Fitzsimmons,  509 U.S.  259,  274–76  (1993);  Burns  v.  Reed,  500 
U.S.  478,  492–95  (1991).  Protection  hinges  not  on  the 
defendant’s  job  title,  but  on  the  nature  of  the  function  he 
performed. Buckley, 509 U.S. at 268–69. 
12                                                        No. 16‐2417 

    The  Prosecutors  argue  that  all  the  actions  Archer  has 
identified  were  prosecutorial  in  nature  because  they  were 
conducted  under  the  supervision  of  a  judge  who,  under 
Wisconsin  law,  “is  to  act  as  a  neutral  magistrate.”  In  re  Doe 
Petition,  750  N.W.2d  873,  884  (Wis.  2008).  We  have  likened 
John  Doe  proceedings  to  grand  jury  investigations,  see 
O’Keefe v. Chisholm, 769 F.3d 936, 943 (7th Cir. 2014); they also 
proceed  under  the  general  supervision  of  a  judge,  and 
prosecutors receive absolute immunity in those proceedings. 
Id. at 273. That said, the ultimate test remains a functional one; 
the  involvement  of  a  judge  is  not  dispositive.  See  Buckley, 
509 U.S.  at  272–73  (absolute  immunity  protects  “an  out‐of‐
court  ‘effort  to  control  the  presentation  of  a  witness’s 
testimony’”) (quoting Imbler, 424 U.S. at 430 n.32). John Doe 
proceedings  are  intended  as  “investigatory  tool[s]”  for 
determining whether a crime was committed and by whom, 
State ex rel. Reimann v. Cir. Ct. for Dane Cnty., 571 N.W.2d 385, 
390  (Wis.  1997),  and  prosecutorial  work  historically  did  not 
include investigations, see Buckley, 509 U.S. at 275–76. 
     Because they are so unusual, John Doe proceedings do not 
fit neatly into the categories used in earlier cases. We find it a 
bit artificial to squash them into either the absolute immunity 
box or the qualified immunity box, but fortunately, that is not 
necessary. If qualified immunity is available, it is enough to 
dispose of the present case. We therefore turn directly to that 
analysis.  See  Sonnleitner  v.  York,  304  F.3d  704,  717  n.8 
(7th Cir. 2002) (court may affirm on the basis of any ground 
fairly presented in the record). 
                                   B 
   All of the defendants have invoked qualified immunity as 
an  affirmative  defense  to  Archer’s  claims.  “Qualified 
No. 16‐2417                                                        13

immunity  shields  government  officials  from  civil  damages 
liability  unless  the  official  violated  a  statutory  or 
constitutional right that was clearly established at the time of 
the challenged conduct.” Reichle v. Howards, 566 U.S. 658, 664 
(2012).  Although  qualified  immunity  is  an  affirmative 
defense, the plaintiff has the burden of defeating it once the 
defendants raise it. Rabin v. Flynn, 725 F.3d 628, 632 (7th Cir. 
2013). To do so, the plaintiff must show (1) that the defendant 
violated  a  constitutional  right,  when  construing  the  facts  in 
the light most favorable to the plaintiff, and (2) that the right 
was  clearly  established  at  the  time  of  the  alleged  violation, 
such that it would have been clear to a reasonable actor that 
her conduct was  unlawful. Pearson v. Callahan,  555 U.S.  223, 
232 (2009). A failure to show either is fatal for the plaintiff’s 
case,  and  we  may  begin  (and  possibly  end)  with  either 
inquiry. Id. at 236. 
                                  1 
   In  support  of  her  assertion  that  her  Fourth  Amendment 
rights were violated by the September 14, 2011 search and sei‐
zures in her home, Archer attacks both the warrant and the 
search itself. We address the warrant first, and then the man‐
ner in which the search was carried out. 
     Searches  undertaken  pursuant  to  valid  search  warrants 
are presumptively valid, see Franks v. Delaware, 438 U.S. 154, 
171 (1978), and even flawed warrants can help to demonstrate 
good faith on the part of the officers, see United States v. Leon, 
468  U.S.  897  (1984).  In  order  to  be  valid,  a  search  warrant 
must: (1) be issued by a neutral and disinterested magistrate; 
(2)  establish  probable  cause  that  the  evidence  sought  in  the 
warrant will aid in obtaining a conviction of a particular of‐
fense;  and  (3)  describe  with  particularity  the  things  to  be 
14                                                         No. 16‐2417 

seized  and  the  place  to  be  searched.  Dalia  v.  United  States, 
441 U.S. 238, 255 (1979). Even if one of those elements is miss‐
ing, an officer is still entitled to qualified immunity if she is 
acting pursuant to a warrant that was authorized by a judge, 
and her action is reasonable. Leon, 468 U.S. at 920–21; Malley 
v.  Briggs,  475  U.S.  335,  344–45  (1986).  Only  when  an  officer 
seeks or obtains a warrant “so lacking in indicia of probable 
cause  as  to  render  …  belief  in  its  existence  unreasonable,” 
may the officer face liability for damages. Malley, 475 U.S. at 
344–45. 
     Archer asserts that the warrant in her case was deficient in 
all  three  respects.  Her  first  attack  is  her  boldest:  she  asserts 
that the John Doe judge was not “neutral and detached” and 
that he “rubber‐stamped” the warrant and made “no effort to 
scrutinize the legal or factual basis for the requested warrants 
and  subpoenas.”  At  one  point,  she  questioned  whether  the 
judge  even  read  the  application  or  signed  the  warrant,  alt‐
hough  she  did  not  repeat  this  in  her  amended  complaint. 
Archer also alleges that the defendants somehow knew about 
the judge’s shirking of his responsibility. 
     Proving  that  a  judge  was  not  “neutral  and  detached”  is 
difficult  to  do;  such  arguments  rarely  succeed  because  they 
demand  exceptional  circumstances.  Wisconsin  has  a 
presumption of regularity that attaches to the actions of state 
judicial officers. See State ex rel. LaFollette v. Cir. Ct. of Brown 
Cnty., Br. 1, 155 N.W.2d 141, 149 (Wis. 1967); cf. U.S. Postal Serv. 
v.  Gregory,  534  U.S.  1,  10  (2001)  (presumption  of  regularity 
attaches  to  actions  of  government  agencies).  But  see  Lo‐Ji 
Sales, Inc. v. New York, 442 U.S. 319, 326–28 (1979) (local justice 
did not act with the required neutrality and detachment when 
he participated in and directed the seizure of items during the 
No. 16‐2417                                                       15

execution  of  a  warrant  he  had  issued).  Archer  has  offered 
nothing in her complaint that would rebut that presumption. 
At best she has expressed a hunch that something went awry. 
But she must do more than raise questions about the judge’s 
action;  she  must  allege  enough  facts  to  present  a  plausible 
violation.  See  Twombly,  550  U.S.  at  570;  Adams  v.  City  of 
Indianapolis, 742 F.3d 720, 728–29 (7th Cir. 2014). 
    The only factual allegations that head in this direction—
facts  which  also  were  not  in  her  amended  complaint—con‐
cern time  sheets  and reimbursement  logs  that the John Doe 
judge  (who  was  paid  by  the  hour)  submitted  to  the  state. 
Those sheets apparently reflected that he did not report doing 
work on the John Doe investigation on the date when Stelter 
submitted his sworn statement and the judge signed the war‐
rant. From these logs, timestamps, and the judge’s report of 
work  done  some  30  miles  away,  Archer  deduces  that  there 
was  not  enough  time  in  the  day  for  the  judge  to  review 
Stelter’s  warrant  package.  Archer  adds  a  roundabout  chal‐
lenge to the authenticity of the warrant, noting that the judge 
did not seek reimbursement for travel to Milwaukee (where 
the  warrant  was  issued),  even  though  he  did  not  live  there. 
Finally, Archer’s handwriting expert “was unable to confirm” 
that the signature on the warrant matched other documents 
signed by the judge. 
    These records are not the silver bullet Archer thinks they 
are;  they  do  not,  and  cannot  show,  that  the  judge  was  not 
“neutral and detached.” Assuming for the sake of argument 
that the court should even consider these documents, they re‐
veal at most that the judge did not spend significant time re‐
viewing the warrant on the day that it was issued. It does not 
16                                                     No. 16‐2417 

show that he did not review a draft or discuss it with the de‐
fendants earlier. Nor does it shed light on possible bias or im‐
propriety. It relates only to the judge’s diligence, which is ir‐
relevant to our validity inquiry. And it is possible that he did 
not ask for reimbursement for that day’s work. (Indeed, given 
the ease of today’s electronic communication, the judge easily 
could have been working on the case from an office 30 miles 
away from Milwaukee; the record is silent about this possibil‐
ity.) In sum, Archer has failed to allege facts that, if believed, 
would show that the judge who issued the warrant shirked 
his responsibility to be a “neutral and detached magistrate.” 
Coolidge v. New Hampshire, 403 U.S. 443, 449 (1971). 
     Archer’s  theory  has  another  flaw:  she  has  not  explained 
how the defendant prosecutors and investigators might have 
known of the judge’s alleged sloppiness, such that their reli‐
ance  on  the  warrant  was  unreasonable.  Archer’s  brief  says 
only that “[a]ppellees knew that the judge did not review the 
warrant and know whether he is actually the one who signed 
it.”  Why  the  counter‐intuitive  proposition  that  the  prosecu‐
tor’s office should have known about the internal operations 
of the judiciary is left up in the air. 
    Archer’s second jab at the warrant focuses on Stelter’s sup‐
porting  affidavit.  Archer  claims  that  Stelter  and  others  pro‐
cured  the  affidavit  through  deceit  by  providing  misleading 
and unfair statements to the judge. The defendants, she con‐
tends, selectively quoted her e‐mails and failed to disclose key 
information  about  the  bids,  including  that  Archer  “actively 
opposed” awarding the 2010 Reuss Plaza lease to the Walker 
administration’s  favored  bidder.  This  information  tended  to 
exculpate her, she claims, and thus would have undermined 
the showing of probable cause. 
No. 16‐2417                                                          17

     A warrant is insufficient for Fourth Amendment purposes 
if  the  requesting  officer  “knowingly,  intentionally,  or  with 
reckless disregard for the truth, makes false statements” when 
requesting it, and her false statements were “necessary to the 
determination that a warrant should issue.” Betker v. Gomez, 
692  F.3d  854,  860  (7th  Cir.  2012)  (internal  citation  omitted). 
This  includes  an  officer’s  failure  to  disclose  facts  that  she 
“knew  would  negate  probable  cause.”  Beauchamp  v.  City  of 
Noblesville,  Ind.,  320  F.3d  733,  743  (7th  Cir.  2003).  But  even 
officers  who  knowingly  or  recklessly  submit  an  affidavit 
containing falsehoods may receive qualified immunity if they 
show  an  objectively  reasonable  basis  for  believing  that  the 
affidavit still demonstrated probable cause. Betker, 692 F.3d at 
860. 
    The  facts  that  were  allegedly  withheld  from  the  issuing 
judge do not negate probable cause. Stelter’s detailed affidavit 
described  a  range  of  suspicious  and  troubling  activity  be‐
tween bidders and Walker’s inner circle, including Archer. It 
noted that Archer used her private e‐mail account to forward 
documents and, at one point, to advise Hiller. Even if Archer 
personally  opposed a  favored bidder,  it  is  still possible that 
she improperly assisted others. Moreover, the affidavit specif‐
ically relied on Wisconsin’s parties‐to‐crime statute, Wis. Stat. 
§ 939.05,  which  allows  for  aiders  and  co‐conspirators  to  be 
treated as principals to a crime. Because no facts that would 
negate probable cause were withheld, the warrant cannot be 
rejected on this ground. 
    Archer lastly attacks the particularity of the warrant. She 
claims that it was so lacking in meaningful limits that it was 
facially  deficient  and  thus  did  not  even  permit  good‐faith, 
Leon‐style  reliance.  The  Fourth  Amendment  demands  that 
18                                                     No. 16‐2417 

warrants “particularly describ[e] the place to be searched, and 
the  persons  or  things  to  be  seized.”  U.S.  CONST.  amend.  IV. 
This  mandate  “makes  general  searches  under  them 
impossible  and  prevents  the  seizure  of  one  thing  under  a 
warrant describing another.” Marron v. United States, 275 U.S. 
192, 196 (1927); see also Maryland v. Garrison, 480 U.S. 79, 84 
(1987); Dalia, 441 U.S. at 255. Warrants that fail to satisfy this 
threshold  requirement  are  facially  deficient,  and  executing 
officers  may  not  rely  on  them.  Leon,  468  U.S.  at  914.  But 
although  warrants  must  describe  the  objects  of  the  search 
with “reasonable specificity,” the Constitution does not insist 
that  they  be  “elaborately  detailed.”  United  States  v.  Jones, 
54 F.3d 1285, 1290 (7th Cir. 1995) (internal citation omitted). 
     Archer’s  characterization  of  the  warrant  as  containing 
only “reference[s] to broad statutes” and “illustrative” topics 
is  not  supported  by  the  document.  Far  from  giving  only  a 
bird’s eye view of the case, Stelter’s affidavit detailed the con‐
tracts, the players involved, their various actions, and the spe‐
cific state laws he believed that Archer (and others) may have 
violated. 
    The  affidavit  also  described  the  specific  location  to  be 
searched (Archer’s home), and the objects to be seized, which 
included  “all  documents,  e‐mails,  records,  correspondence, 
and  information  relating  to”  the  Reuss  Plaza  lease  and  the 
2009  housekeeping  contract,  and  related  e‐mails  between 
January  1,  2009  and  December  31,  2010.  Archer  finds  these 
categories  so  broad  as  to  violate  the  Constitution.  But  the 
particularity inquiry turns on what was realistic or possible in 
this investigation. See Jones, 54 F.3d at 1291. Stelter could not 
know ex ante, with pinpoint specificity, what documents and 
e‐mails existed. This is to be expected, since secrecy is often 
No. 16‐2417                                                          19

the  preferred  modus  operandi  of  wrongdoers,  and  the 
defendants  believed  Archer  and  her  confederates  were 
wrongdoers.  When  granular  detail  is  impossible,  generic 
descriptions of the items to be seized are sufficient so long as 
they  particularize  the  types  of  items  to  be  seized.  Russell  v. 
Harms, 397 F.3d 458, 464 (7th Cir. 2005). The warrant here did 
just  that,  and  thus  the  defendants  are  entitled  to  qualified 
immunity on this aspect of Archer’s unreasonable search and 
seizure claim. 
    Archer also argues that the manner of the search violated 
her Fourth Amendment rights, even if the warrant itself was 
sound. Archer contends that the officers exceeded its scope by 
ordering that certain places in her home be searched, because 
the items the warrant authorized to be seized could not have 
been in these places. She also objects to the officers’ seizure of 
her phone, computer, and private e‐mails—items that, we as‐
sume, contained more than documents related to the two con‐
tracts and the John Doe investigation. One can raise this type 
of claim as a matter of law: exceeding the scope of a warrant 
violates the Fourth Amendment; it is tantamount to a “gen‐
eral  exploratory  rummaging  through  one’s  belongings.” 
United States v. Mann, 592 F.3d 779, 782 (7th Cir. 2010). 
    But the officers did not look for anything the warrant did 
not authorize, and we already have found that the list was not 
impermissibly  vague.  The  affidavit  expressly  permitted  the 
seizure of “any computer or electronic communication device 
of Archer containing any records related” to the two contracts 
and the other components of the investigation. The fact that 
these  electronic  devices  contained  documents  other  than 
those authorized for seizure under the warrant is of no mo‐
ment.  If  the  possible  existence  of  unrelated  materials  were 
20                                                        No. 16‐2417 

enough to invalidate a warrant, computer searches would be 
impossible in drug cases, financial fraud cases, internet child 
pornography cases, and a host of others. The target’s privacy 
interest  in  unrelated  materials  is  typically  addressed  by  the 
search methods used by the police after seizure, because an ex 
ante screen is impossible. Here, Stelter’s affidavit specifically 
noted the officers’ desire to “search … documents within” any 
computer or device that was seized. Because the records au‐
thorized to be seized “could be essentially anywhere on the 
computer,” the officers were entitled to take any storage de‐
vices capable of holding responsive records. 
    Moreover,  no  Fourth  Amendment  violation  occurred 
when officers searched Archer’s dresser, cabinets, and base‐
ment. Generally, officers are entitled to search anywhere the 
items to be seized might likely be discovered, so long as that 
is within the place authorized to be searched. See United States 
v. Ross, 456 U.S. 798, 820–21 (1982); Mann, 592 F.3d at 782–83. 
The objects of the search set the boundaries of the scope; “[i]f 
you  are  looking  for  an  adult  elephant,  searching  for  it  in  a 
chest of draws is not reasonable.” Platteville Area Apt. Ass’n v. 
City of Platteville, 179 F.3d 574, 579 (7th Cir. 1999). Here, the 
items  expressly  authorized  to  be  seized—paper,  digital  rec‐
ords, and electronic devices—were closer in size to a cat than 
an elephant. Digital records could be stored on devices such 
as thumb drives, hard drives, or CDs, which could be almost 
anywhere in the house. Thus, the officers were authorized to 
look  in  any  of  those  places.  See  United  States  v.  Aghedo,  159 
F.3d 308, 311 (7th Cir. 1998). 
   Archer also objects to the manner of the search, which she 
describes  as  so  violent  that  it  independently  violated  the 
Fourth Amendment. See Los Angeles Cnty. v. Rettele, 550 U.S. 
No. 16‐2417                                                         21

609, 614 (2007) (“Unreasonable actions include the use of ex‐
cessive force or restraints that cause unnecessary pain or are 
imposed for a prolonged and unnecessary period of time.”). 
She  points  to  the  presence  of  a  battering  ram  (that  was  not 
used),  the  officers’  entering  the  home  with  “guns  drawn” 
(they apparently put  them away quickly),  the  presence of a 
news reporter (who was on the sidewalk during the search), 
and the time of day (early on a weekday morning). 
    The  Fourth  Amendment  prohibits  the  use  of  excessive 
force during a seizure. See Graham v. Connor, 490 U.S. 386, 397 
(1989); Estate of Escobedo v. Bender, 600 F.3d 770, 780 (7th Cir. 
2010). Rettele holds that “[t]he test of reasonableness [of force] 
is an objective one.” 550 U.S. at 614. We look at the facts from 
the  perspective  of  a  reasonable  officer  at  the  time.  Baird  v. 
Renbarger, 576 F.3d 340, 344 (7th Cir. 2009). Unpleasant as the 
events  undoubtedly  were,  we  see  nothing  objectively 
unreasonable  in  what  occurred.  Although  Archer  was 
undoubtedly startled to wake up to armed police at her door 
with a battering ram in the yard, they never used that device, 
and they quickly holstered their guns. Apprehension that the 
police might do something falls short of a showing that they 
actually did use objectively abusive tactics. We take Archer at 
her word that the officers’ demeanor was rude and that they 
were disrespectful, but the Supreme Court has never held that 
the Fourth Amendment protects against those problems. 
   The presence of a news reporter outside her home during 
the  search  does  not  change  things.  Archer  alleges  no  facts 
tending to show that any of the six defendants were the ones 
who leaked, or authorized the leak of, information about the 
search (or anything else about the investigation) to the media. 
And even if they did, we doubt that the Fourth Amendment 
22                                                        No. 16‐2417 

protects  against  such  behavior.  That  does  not  mean  that 
abuses must go un‐redressed: Wisconsin law provides a rem‐
edy for violations of a secrecy order of a John Doe proceeding, 
which is at the core of Archer’s complaint here. See Wis. Stat. 
§ 968.26(4)(d). 
                                   2 
    Because the warrant was valid and Archer has stated no 
claim about the execution of the search, her false arrest claim 
also  fails.  As  Archer  implicitly  acknowledges,  officers  may 
detain the occupants of a location to be searched when they 
execute a valid warrant if they have a valid reason for doing 
so—that is, an articulable basis for suspecting criminal activ‐
ity and a valid law enforcement interest. Michigan v. Summers, 
452  U.S.  692,  704–05  (1981)  (“If  the  evidence  that  a  citizen’s 
residence is harboring contraband sufficient to persuade a ju‐
dicial officer that an invasion of the citizen’s privacy is justi‐
fied, it is constitutionally reasonable to require that citizen to 
remain  while  officers  of  the  law  execute  a  valid  warrant  to 
search his home.”) The defendants did not exceed this limited 
authority by detaining Archer for the duration of the search. 
Id. (As for Archer’s partner, it is enough to say that we have 
no claim from the partner before us, and so no reason to com‐
ment on the separate interests of the partner.) Seeing no merit 
in  Archer’s  Fourth  Amendment  arguments,  we  move  on  to 
her First Amendment claim. 
                                   3 
    Archer  argues  that  the  investigation  and  her  detention 
during  the  search  violated  her  First  Amendment  rights,  be‐
cause the  defendants  allegedly  took these  actions in retalia‐
tion for her support of Walker and her advocacy for Act 10. 
No. 16‐2417                                                      23

Once again, we consider whether qualified immunity protects 
some or all of the defendants. The defendants have properly 
raised this defense, and so it is up to Archer to show (1) that 
the defendants’ actions (if proven) violated her constitutional 
rights, and (2) that these rights were clearly established at the 
time in question. See Pearson, 555 U.S. at 236–38. 
    To state a First Amendment retaliation claim, Archer must 
allege that: (1) she engaged in activity protected by the First 
Amendment; (2) she suffered a deprivation that would likely 
deter First Amendment activity; and (3) the protected activity 
she engaged in was at least a motivating factor for the retalia‐
tory action. Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009); 
see Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 
287 (1977). We proceed on the assumption that Archer’s alle‐
gations  of  severe  emotional  distress,  tarnished  reputation, 
and professional harms were enough to satisfy the second el‐
ement, and that her allegation that the defendants were moti‐
vated to investigate her because of her political advocacy met 
the third (for purposes of pleading—nothing has been proven 
yet, of course). 
   That leaves us with the first question—whether the First 
Amendment protected Archer’s activity from the defendants’ 
criminal  investigation  and  her  detention  during  the  search. 
Archer says yes, and directs us to Rakovich v. Wade, 850 F.2d 
1180 (7th Cir. 1988) (en banc) abrogated in part on other grounds, 
Spiegla v. Hull, 371 F.3d 928 (7th Cir. 2004). Rakovich, she ar‐
gues,  stands  for  the  proposition  that  an  investigation  con‐
ducted in retaliation for public statements is actionable under 
section 1983. That case concerned a civil service commission 
member who alleged that he was subjected to a retaliatory in‐
24                                                     No. 16‐2417 

vestigation  by  police  officers  after  he  criticized  the  depart‐
ment. Id. at 1183. Archer clings to one line as support for her 
position: “[t]he district court correctly found that an investi‐
gation conducted in retaliation for comments protected by the 
first amendment could be actionable under section 1983.” Id. 
at 1189. 
     The  quote  is  accurate,  but  the  conclusion  she  draws  is 
flawed. Rakovich is long in the tooth, and the Supreme Court 
has spoken to the issues surrounding public employee speech 
since it appeared. The Court has emphasized the distinction 
between speech a public employee makes in her capacity as a 
citizen and speech she makes in her capacity as an employee. 
Garcetti v. Ceballos, 547 U.S. 410 (2006). In Garcetti, the Court 
held that First Amendment protection for a public employee’s 
speech  turns  on  two  inquiries:  (1)  whether  the  employee 
spoke as a citizen on a matter of public concern; and (2) if so, 
whether the governmental entity has offered an adequate jus‐
tification  for  its  decision  to  treat  the  employee  differently 
from the general public. Id. at 418. Drawing a distinction be‐
tween public and private speech may be difficult. Id. at 424. 
    That task is necessary, however. Here we must determine 
whether  the  activity  Archer  claims  was  the  impetus  for  the 
retaliation was work‐related. In her brief in this court, Archer 
points to several facts: her general advocacy on behalf of Act 
10; her policy work for the governor; and her affiliation with 
and personal support of the governor. But her amended com‐
plaint focuses on alleged retaliation for her work surrounding 
Act  10—legislation  that  Governor  Walker  first  proposed  in 
February 2011, months after the John Doe investigation began 
and two  months  after investigators searched Archer’s office. 
No. 16‐2417                                                         25

There is nothing in the complaint to suggest that Archer’s per‐
sonal support of Governor Walker played a role in the inves‐
tigation. And Archer cannot duck this inquiry merely by re‐
peating that her work on Act 10 was speech she made “as a 
citizen  … outside the duties  of employment.” See  Tamayo v. 
Blagojevich, 526 F.3d 1074, 1092 (7th Cir. 2008) (rejecting a sim‐
ilar classification as a legal conclusion). This legal conclusion 
is  belied  by  Archer’s  other  assertions  about  her  legislative 
work in the Walker administration. Her job was in part to de‐
velop policy. Even if this work was “not inherent” to the dep‐
uty secretary position, that does not mean Archer undertook 
it  in  her  capacity  as  citizen.  Thus,  while  political  work  and 
legislative  work  easily  constitute  matters  of  public  concern, 
Archer  worked  on  these  matters  as  a  state  employee,  albeit 
one who served at the governor’s pleasure. 
    Were  we  to  proceed  to  the  second  Garcetti  inquiry,  we 
would run into a roadblock there too, because that question 
asks whether the government employer had an adequate justifi‐
cation for treating the employee differently from a member of 
the public. 547 U.S. at 418. Garcetti concerned an allegation of 
employer‐employee  retaliation.  Concerns  unique  to  the  em‐
ployer‐employee context infuse the Court’s opinion. E.g., id. at 
410–11 (“Without a significant degree of control over its em‐
ployees’  words  and  actions,  a  government  employer  would 
have  little  chance  to  provide  services  efficiently.”).  Archer’s 
case is different: it focuses on the relation between a state em‐
ployee and a criminal investigation. 
   It is not at all clear how Garcetti would apply to such a sit‐
uation. In Fairley v. Andrews, 578 F.3d 518, 524 (7th Cir. 2009), 
we observed that Garcetti focused on the nature of the defend‐
ant,  which  was  a  government  employer,  and  so  we  thought 
26                                                     No. 16‐2417 

that it was possible that Court might treat differently a case in 
which  retaliation  occurs  at  the  hands  of  coworkers.  Yet  we 
went on to hold in Fairley that Garcetti broadly holds that “the 
first amendment does not protect statements made as part of 
one’s job.” Id. at 522. 
    In sum, Garcetti might support either side: Archer, because 
the  defendants  were  not  her  employer;  the  defendants,  be‐
cause Archer’s activities were part of her job as a public em‐
ployee.  This  uncertainty  means  that  Archer  has  not  shown 
that her asserted right was “clearly established”—a stringent 
standard that demands that “every reasonable official would 
have  understood  that  what  he  is  doing  violates  that  right.” 
Reichle,  566  U.S.  at  664  (quotation  marks  omitted);  see  also 
Wilson v. Layne, 526 U.S. 603, 615 (1999) (“[T]he right allegedly 
violated must be defined at the appropriate level of specificity 
before  a court can  determine if  it was clearly established.”). 
Our conclusion is bolstered by the Supreme Court’s observa‐
tion in Hartman v. Moore, 547 U.S. 250 (2006), where it said that 
“[n]o one here claims that simply conducting a retaliatory in‐
vestigation with a view to promote a prosecution is a consti‐
tutional tort. … Whether the expense or other adverse conse‐
quences of a retaliatory investigation would ever justify rec‐
ognizing such an investigation as a distinct constitutional vi‐
olation is not before us.” Id. at 262 n.9. 
     Were this all not enough, the existence of probable cause 
and the judicial supervision of the John Doe investigation fur‐
ther counsel in favor of finding that qualified immunity ap‐
plies. No case we have seen has considered how to treat pub‐
lic  employee  speech  that  draws  the  attention  of  a  John  Doe 
judge or a grand jury for purposes of the First Amendment. 
See generally Branzburg v. Hayes, 408 U.S. 665 (1972) (no First 
No. 16‐2417                                                          27

Amendment privilege for newsman to refuse to testify before 
a  grand  jury).  And  we  know  from  Hartman  that  probable 
cause (or the lack thereof) is relevant to a claim of retaliatory 
prosecution. See 547 U.S. at 260–64. There is no clearly estab‐
lished rule of law under which an official pursuing a lawful 
investigation, based on probable cause, has been found liable 
under the First Amendment to a target. 
                                   4 
    Because Archer’s claims all fail to show the denial of a civil 
right, her civil conspiracy claim (based on the same underly‐
ing conduct) was also correctly dismissed. Section 1983 does 
not reach a conspiracy to deny a civil right in the absence of 
an  actual  denial  of  such  a  right.  Goldschmidt  v.  Patchett,  686 
F.2d 582, 585 (7th Cir. 1982); see also Hill v. Shobe, 93 F.3d 418, 
422 (7th Cir. 1996). 
                                   C 
    The only remaining question is whether the district court 
properly exercised its authority when it agreed that the Clerk 
of the Eastern District of Wisconsin was to hold copies of the 
John  Doe  records  undocketed  and  under  seal  pending  final 
disposition of this case. At the end of this litigation, the dis‐
trict court ordered these copies to be destroyed. Its action is in 
some  tension  with  the Wisconsin Supreme  Court’s file‐and‐
destroy demand in Three Unnamed Petitioners, 875 N.W.2d at 
58–61. Without the district court’s limited preservation order, 
the defendants feared that they would be unable to obtain ac‐
cess to the records for purposes of their defense in the present 
case (if we had reversed the district court). The court recog‐
nized  the  comity  and  federalism  concerns  raised  by  the  de‐
fendants’  motion,  but  it  accommodated  those  concerns  in 
28                                                     No. 16‐2417 

three  ways:  by  sealing,  by  making  the  records  undocketed, 
and by ordering them destroyed at the conclusion of the case. 
    Archer  believes  this  was  an  inappropriate  intrusion  into 
the  Wisconsin  Supreme  Court’s  adjudication  in  Three 
Unnamed Petitioners, because there is no proof that the state’s 
high court will deny any future request from the defendants 
for  access  to  the  documents.  Since  the  state  supreme  court 
denied motions to intervene brought by the Prosecutors and 
the  Investigators,  we  are  unable  to  predict  what  the  court 
ultimately may decide. We turn therefore to the federal laws 
on  which  the  defendants  rely:  the  All  Writs  Act,  28  U.S.C. 
§ 1651, and the Anti‐Injunction Act, 28 U.S.C. § 2283. 
    The  All  Writs  Act  allows  all  courts  established  by 
Congress to “issue all writs necessary or appropriate in aid of 
their respective jurisdictions and agreeable to the usages and 
principles  of  law.”  28  U.S.C.  § 1651(a).  The  Anti‐Injunction 
Act (AIA) bars a district court from granting an injunction to 
stay  a  proceeding  in  a  state  court  unless  such  action  is 
“expressly authorized by Act of Congress, or where necessary 
in  aid  of  its  jurisdiction,  or  to  protect  or  effectuate  its 
judgments.”  28 U.S.C.  § 2283.  The  AIA  recognizes  the 
“fundamental constitutional independence of the States and 
their courts,” and, accordingly, is aimed at ensuring that the 
dual court systems  avoid  “needless  friction.” Atl.  Coast  Line 
R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 286–87 (1970) 
(internal  citation  omitted).  The  two  laws  are  interpreted 
similarly. In re Baldwin‐United Corp., 770 F.2d 328, 335 (2d Cir. 
1985). 
    We see no problem with the district court’s practical solu‐
tion  to  this  problem  of  inter‐system  coordination.  Until  this 
case is final, the possibility remains that the defendants will 
No. 16‐2417                                                          29

need to obtain access to the relevant investigation records. Be‐
cause the Wisconsin Supreme Court has not identified how or 
whether the defendants will be able to use that court’s repos‐
itory,  the  district  court  was  justified  in  creating  a  means  to 
preserve  its  ability  to  adjudicate  this  case.  Thus,  the  action 
falls comfortably within the “in aid of” jurisdiction exception 
to the AIA. Alternatively, it is an order “necessary or appro‐
priate in aid of” the court’s jurisdiction for purposes of the All 
Writs Act. The district court’s directive ensures that the stated 
purpose  of  the  Wisconsin  Supreme  Court’s  file‐and‐destroy 
order—to remove the records from the Prosecutors’ hands—
is  accomplished.  Had  the  district  court  proposed  a  method 
that conflicted with the Wisconsin Supreme Court’s objective, 
then perhaps we would reach a different outcome. But it does 
not, and so we see no need to disrupt the district court’s han‐
dling of the matter. 
                                  III 
     Although this case presents troubling accusations of a po‐
litically motivated investigation, Archer has not met her bur‐
den in overcoming the defendants’ invocation of qualified im‐
munity. The judgment of the district court is AFFIRMED.